Citation Nr: 0609582	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-31 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as secondary to the service-connected sinusitis.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right foot 
disability, to include as secondary to the service-connected 
right ankle disability.  

4.  Entitlement to service connection for a right leg 
disability (to include the hip, and knee, and gout and 
arthritis), to include as secondary to the service-connected 
right ankle disability.  

5.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a low back disability, to include as secondary to the 
service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945, and October 1948 to October 1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for hearing loss and tinnitus, and from an 
April 2004 rating decision, which denied the veteran's claim 
seeking entitlement to service connection for right leg and 
right foot disabilities, as well as for lumbar spine stenosis 
with right sciatica.  

The Board notes that the veteran testified before the 
undersigned Acting Veterans Law Judge at a videoconference 
hearing in January 2006.  

The issue of an increased rating for sinusitis is not in 
appellate status.  An August 2002 rating decision denied said 
issue, but the veteran did not appeal the determination.  

The issue of service connection for a bilateral shoulder 
disability is not in appellate status.  An April 2004 rating 
decision denied said issue, but the veteran did not appeal 
the determination.  

Although the veteran stated in August 2004 that he was 
changing his representative, he never submitted a new VA Form 
21-22, and never revoked the power of service organization 
that was representing him.  Thus, the service organization 
that represented the veteran at his January 2006 hearing is 
still recognized as the veteran's representative.  

The issues involving service connection for bilateral hearing 
loss, and whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a low back disability will be addressed in the REMAND portion 
of the decision below.  They are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's tinnitus is not the result of acoustic 
trauma in service.  

2.  The veteran was not treated for any right foot disorders 
in service, and was not diagnosed with arthritis of the right 
foot within one year of leaving service.  

3.  The veteran's right foot disorders are not related to the 
veteran's service-connected right ankle disability.  

4.  The veteran was not treated for any disorders of the 
right leg in service, and was not diagnosed with arthritis of 
any part of the right leg within one year of leaving service.  

5.  The veteran's right leg disorders (to include the 
veteran's hip, and knee, and gout and arthritis) are not 
related to the veteran's service-connected right ankle 
disability.  


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was  not incurred in active 
military service, nor may it be presumed to have been 
incurred in such service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's right foot disorders were not incurred in 
active military service, may not be presumed to have been 
incurred in such service, and were not proximately due to or 
the result of the veteran's right ankle disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

3.  The veteran's right leg disorders (to include hip, knee, 
gout, and arthritis) were not incurred in active military 
service, may not be presumed to have been incurred in such 
service, and were not proximately due to or the result of the 
veteran's right ankle disorder.   38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, regarding the right foot and right leg 
disabilities, the RO did provide the veteran with letters 
that met the notification requirements of the VCAA in 
November 2003 and March 2004, prior to the initial decision 
in April 2004.  Regarding the veteran's tinnitus claim, such 
a letter was not sent prior to the initial August 2003 
decision.  Nevertheless, during the course of this appeal, 
the RO did provide the veteran with a letter which met the 
notification requirements of the VCAA, including a letter 
dated in September 2005.  In this regard, the Board notes 
that, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claims were readjudicated in supplemental 
statements of the case (SSOCs) provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claims.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the November 
2003 and September 2005 VCAA letters about the information 
and evidence that is necessary to substantiate the claims for 
service connection.  Specifically, the letter stated that to 
support the claim for service-connected compensation 
benefits, the evidence must show the following three things:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or that there was an event in service 
which caused an injury or disease.  

You have a current physical or mental disability.

There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  
	 

In addition, the March 2004 letter told the veteran about the 
information and evidence needed to prevail on a claim of 
secondary service connection.  

Regarding the second requirement under 38 C.F.R. § 3.159(b), 
the RO informed the veteran in the letter about the 
information and evidence that VA would seek to provide 
including obtaining evidence kept by VA and any other federal 
government agency; requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  

Regarding the third requirement under 38 C.F.R. § 3.159(b), 
the RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he should submit enough information 
about his records so that it could request them from the 
person or agency that had them.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decisions, statement of 
the case (SOC), and SSOCs of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.   Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.   Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard at 394.  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.





Background

Service medical records do not show treatment for the 
veteran's right foot or right leg.  At the veteran's 
separation examination in October 1954, his hearing was 
15/15.  His spine, lower extremities, and feet, were 
evaluated as normal.  

Service personnel records show that during the veteran's 
second period of service, he served as a light weapons 
infantryman.  During his first period of service, he served 
in the Navy.  

At a February 1955 VA examination, no right foot or right leg 
disorders were noted.  

At an December 1979 VA examination, no right foot or right 
leg disorders were noted.  

VA Medical Center treatment records were submitted for the 
1980s.  They show that the veteran was diagnosed with chronic 
gout in December 1985.  He was seen for gout in his right 
foot in February 1986, and gout in his right knee in May 
1986.  

At an October 1987 VA examination, the veteran complained of 
pain in his knees.  He was diagnosed with gout.  

At a VA examination in December 1998, the examiner noted that 
the veteran had been wearing a long-leg brace since 1981 
because of a give-way sensation he has had from the knee on 
down.  The examiner's diagnosis was right ankle arthritis and 
gout.  

When the veteran was seen at a VA Medical Center in July 
2003, the examiner commented that he could not find any 
evidence of any disorder of the sinuses that would have 
accounted for the veteran's hearing loss and tinnitus.  

The veteran underwent a VA audiological examination in July 
2003.  The examiner's diagnosis was mild sensorineural 
hearing loss of the right ear, and moderate sensorineural 
hearing loss of the left ear.  The examiner opined that it 
was not likely that the veteran's tinnitus was the result of 
any activity during military service.  He based this opinion 
on the fact that the veteran stated that the onset was in the 
year 2001 and the veteran was discharged in 1954.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
25
20
LEFT
55
65
40
30
35

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 64 percent in the left ear.

The examiner provided an addendum later in which he stated 
that it was not likely that the veteran's hearing loss was a 
result of the veteran's sinusitis.  He reached this 
conclusion because the loss of hearing was a sensorineural 
hearing loss, and was not a mixed or conductive loss as you 
would expect from a sinusitis.  

The veteran underwent a VA examination in February 2004.  The 
examiner's diagnoses were degenerative disc disease, cervical 
and lumbar stenosis (secondary to degenerative disc disease), 
gouty arthritis, mainly affecting the joints of the right 
leg, and right knee and ankle instability, secondary to the 
gouty arthritis.  The examiner concluded that the sprained 
right ankle, sustained during military service 52 years ago 
was not a factor in producing the subsequent disability of 
the right lower extremity. 

A VA examiner provided an addendum on the  same day of the 
February 2004 VA examination.  Diagnoses were right ankle 
sprain, right hip and right knee strain and gout, and lumbar 
spinal stenosis with right sciatica.  The examiner's 
conclusion was more likely than not, the veteran's spinal 
stenosis, right leg sciatica, right hip, and right knee pain 
were separate issues, and were not related to the veteran's 
right ankle sprain.  

The examiner stated that the veteran had gout, and that when 
the veteran's gout flared up, he got foot pain.  The examiner 
diagnosed the veteran with gout, and stated no foot pathology 
was noted unless the veteran would get a flare-up of his 
gout.  

The veteran testified before a decision review officer in May 
2005.  He stated that his job in the Navy was that of a 
stevedore lifting ammunition.  He indicated that he was not 
around shooting of ammunition while in the Navy.  He 
described firing 30 and 50 caliber machine guns while in the 
Army.  He stated that he had extensive training in firing of 
the machine guns during in the Army.  He testified that a 
doctor at Kaiser told him that his hearing loss was due to 
noise or gunfire.  

The veteran testified before the undersigned Veterans Law 
Judge in January 2006.  He testified that he worked with 
machine guns while he was in the Army, and that he had to 
qualify every 3 to 4 months.  He testified that while in the 
Navy, he had to ride on top of an ammunition train.  He 
stated that he saw a doctor after leaving service in 1954 who 
told him that he had problems hearing.  

Regarding his ankles, he described wearing a brace since the 
1960s.  He indicated that he was taking physical therapy for 
his arthritic condition.  He indicated that a VA doctor told 
him that his back and leg were attributable to his right 
ankle.  


Analysis

Relevant laws and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis 
and other organic diseases of the nervous system, may be also 
be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is 'an approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


  Entitlement to service connection for tinnitus

The evidence shows that the veteran has been diagnosed with 
tinnitus.  The issue that must be resolved is whether the 
veteran's tinnitus is related to acoustic trauma from 
service.  A review of the records does not show that the 
veteran has been treated for tinnitus.  He was not diagnosed 
with tinnitus until the July 2003 audiological examination, 
almost 50 years after he left service.  The evidence does not 
show that the veteran complained of tinnitus in service.  

Furthermore, at the veteran's July 2003 VA audiological 
examination, the examiner opined that it was not likely that 
the veteran's tinnitus was the result of any activity during 
military service.  He based this opinion on the fact that the 
veteran stated that the onset was in 2001, and the veteran 
was discharged in 1954.  In short, the preponderance of the 
evidence is against the veteran's claim.  There is no other 
etiological opinion regarding the veteran's tinnitus.  Thus, 
the veteran's claim must be denied on a direct basis.  As the 
evidence does not show that the veteran was diagnosed with 
tinnitus within one year of service, it must also be denied 
on a presumptive basis.  

Although the veteran claims that his current tinnitus is due 
to acoustic trauma in service, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had during service, but 
as a layperson, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for tinnitus must be 
denied.  38 U.S.C.A §5107 (West 2002).


  Entitlement to service connection for a right foot 
disability and a right  leg disability ( to include the 
veteran's hip, and knee, and gout and arthritis), to include 
consideration of service connection secondary to the service-
connected right ankle disability.

The veteran has been diagnosed with assorted right foot and 
right leg disorders.  At his February 2004 VA examination, 
the veteran was diagnosed with gouty arthritis, mainly 
affecting the joints of the right leg, and right knee and 
ankle instability.  In an addendum, the examiner stated that 
the veteran had gout, and when the gout flared up, the 
veteran got foot pain.  

However, the issue that must be determined is whether the 
veteran's right foot and right leg disorders were incurred in 
service, or in the alternative, if they are secondary to the 
veteran's service-connected right ankle disability.  

The evidence does not show that the veteran was seen for any 
right foot or right leg disorders (other than his right ankle 
for which he is already service-connected) in service, or 
within one year of leaving service.  At the veteran's 
separation examination in October 1954, his lower extremities 
and feet were evaluated as normal.  In fact, the evidence 
does not show that the veteran was seen for any right foot or 
right leg disorders until the 1980s, when he was diagnosed 
with gout, beginning in December 1985.  As the first evidence 
of treatment for right foot or right leg disorders was not 
until more than 30 years after service, the veteran's claims 
must be denied on a direct basis.  

As the evidence does not show that the veteran was diagnosed 
with arthritis of the right foot or leg in service or within 
one year of leaving service, the veteran's claims must also 
be denied on a presumptive basis.  

Regarding the veteran's claims on a secondary basis, there 
has been only one examiner who has commented on the 
relationship between a current disability and a service-
connected disability.  To that end, the VA examiner from 
February 2004 commented that the veteran's right hip and 
right knee strain pain were separate issues, and were not 
related to the veteran's service-connected right ankle 
sprain.  Regarding the veteran's right foot, in a February 
2004 addendum, an examiner related the veteran's right foot 
pain to his gout, and stated that whenever the veteran's gout 
flared up, he got foot pain.  Inasmuch as no examiner has 
related the veteran's right leg and right foot disorders to 
his service-connected right ankle disability, the veteran's 
claim must be denied on a secondary basis as well.  

Although the veteran claims that his current right foot and 
right leg disorders are related to his service-connected 
right ankle disability, he is not a medical professional who 
can make such a determination.  He is not competent to relate 
a medical disorder to a specific cause.  Espiritu, 2 Vet. 
App. at 494.  In short, as the preponderance of the evidence 
is against the veteran's claims, the benefit-of-the-doubt 
rule does not apply, and the veteran's claims of service 
connection for right foot and right leg (to include the 
veteran's hip, and knee, and gout and arthritis) 
disabilities, to include as secondary to the veteran's 
service-connected right ankle disability must be denied.  38 
U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a right foot 
disability, to include as secondary to the veteran's right 
ankle disability, is denied.  

Entitlement to service connection for a right leg disability, 
to include the veteran's hip and knee, and gout and 
arthritis, to include as secondary to the veteran's right 
ankle disability, is denied.  


REMAND

Regarding the veteran's hearing loss claim, the evidence 
shows that the veteran meets the requirements to demonstrate 
a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The 
question that must be answered is whether such hearing loss 
is secondary to acoustic trauma that the veteran was exposed 
to during his periods of service from August 1943 to December 
1945, and from October 1948 to October 1954.  The veteran's 
personnel records show that he served as a light weapons 
infantryman during his second period of service.  He has 
testified that this involved firing 30 and 50 caliber machine 
guns.  He has also testified that during his first period of 
service, one of his jobs was to ride atop an ammunition 
train, and at his July 2003 VA examination, he told the 
examiner that he was exposed to noise from guns when he was 
onboard ships.  

Although the VA examiner stated that the veteran's hearing 
loss was not related to the veteran's sinusitis, he did not 
opine as to whether the veteran's hearing loss was related to 
the aforementioned acoustic trauma in service.  The VA's duty 
to assist requires that the veteran be afforded a VA 
examination with respect to his disability, which should take 
into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, the 
veteran's claim must be remanded so that the examiner can 
provide an addendum to his opinion and state whether the 
veteran's hearing loss is related to acoustic trauma from 
service.  

Regarding the veteran's low back claim, it is noted that 
under the guidelines established by the Court in Manio v. 
Derwinski, 1 Vet.App. 140 (1990), VA is required to apply a 
two-step analysis in cases involving requests to reopen 
claims.  First, VA must consider whether there is new and 
material evidence warranting reopening of the claim.  Second, 
if there is such new and material evidence, VA must review 
the claim on the basis of all the evidence, both old and new.  
The Court has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet.App. 384 (1993). 

As noted in the introduction, the RO denied service 
connection for lumbar spinal stenosis with right sciatica in 
an April 2004 rating decision.  However, the RO had 
previously denied service connection for a low back 
disability in rating decisions dated June 1947, February 
1989, and April 2002.  When the RO denied the veteran's claim 
in April 2002, it also considered the veteran's claim on a 
secondary basis, specifically whether the veteran's low back 
disorders were due to the veteran's service-connected right 
ankle disability.  The veteran did not disagree with the 
April 2002 decision within a year.  Under applicable law and 
VA regulations, the April 2002 decision is final, and the 
appellant's claim may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § § 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

When the RO denied the veteran's claim in April 2004, it did 
not apply the two-step analysis as required by Manio.  The 
appellant filed a timely notice of disagreement and this 
appeal followed.  The RO did not apply the two-step analysis 
as required in Manio, and the appellant was not provided with 
the applicable laws and regulations regarding new and 
material evidence, nor was he given an opportunity to comment 
on such a claim.  Therefore, any review of the case by the 
Board regarding whether the appellant has submitted new and 
material evidence in order to reopen his claim may prejudice 
the appellant.  Thus, the appellant's claim must be remanded.  
On remand, the RO must review the claim on the basis of 
whether the appellant has submitted new and material evidence 
in order to reopen his claim, and then assure that the 
appellant is informed of the basis of the decision and 
afforded an opportunity to comment on the claim.

Accordingly, the case is REMANDED for the following action:

1. The veteran's claims folder should be 
returned to the examiner who conducted 
the veteran's July 2003 VA audiological 
examination if he is available so that he 
can prepare an addendum to his opinion.  
The claims folder should be made 
available to the examiner in preparing 
his addendum.  The examiner should 
specifically answer the following 
question:

Is the veteran's hearing loss at 
least as likely as not the result of 
acoustic trauma in service.  In 
answering this question, the 
examiner must consider the veteran's 
second period of service when he 
worked as a light infantryman 
repairman, and was exposed to 
repeated machine-gun firings, as 
well as his first period of service, 
when he traveled aboard an 
ammunition train, and was exposed to 
noise from guns being fired on 
ships.  

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner who 
examined the veteran in July 2003 is not 
available, the claims file should be 
given to another audiologist who can 
answer the question posed above.  

2.  The RO should consider whether the 
veteran has submitted new and material 
evidence in order to reopen his claim of 
entitlement to service connection for a 
low back disability, in accordance with 38 
,U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2005), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The 
appellant should be sent a VCAA letter, 
which provides the notices required under 
the relevant portions of the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations. See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. 
§§ 3.102, 3.159.  The appellant must be 
notified of any information and medical or 
lay evidence that is necessary to reopen 
his claim, which information and evidence, 
if any, the claimant is required to 
provide to VA, and which information and 
evidence, VA is required to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

If the claim is not resolved to the 
satisfaction of the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case, which includes the additional 
pertinent law and regulations pertaining 
to new and material evidence, and a 
discussion of the action taken on the 
appellant's case.  The veteran and his 
representative should be given an 
opportunity to respond.  If further 
appellate action is necessary, it should 
be accomplished.

3.  The RO should readjudicate the 
veteran's claims for service connection 
for bilateral hearing loss.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


